JUSTICE COMPTON,
concurring.
I join the Court’s opinion, which properly rules upon the issue in the case using the interpretation placed on the exemption by the parties at trial and on appeal. I write separately to point out that, in my opinion, the parties have misread and misconstrued the exemption. A correct construction of the ordinance, however, using elementary rules of grammar and punctuation, would not change the outcome of this appeal.
The full text of the pertinent portion of the ordinance follows:
“(3) Persons shall mean any individual, firm partnership, corporation, company, association or joint stock association. Such term shall include any trustee, receiver, assignee or personal representative thereof carrying on or continuing a business, profession, trade or occupation, but shall not include a court-appointed trustee, receiver or personal representative, in the liquidation of assets for immediate distribution or a sergeant or sheriff, or any deputy, selling under authority of process or writ of a court of justice.
“Such terms shall not include a volunteer fire department, a volunteer rescue squad or a nonprofit organization operating a community center, swimming pool, tennis court or other educational, cultural, recreational, and athletic facilities and facilities for the welfare of the residents of the area, and part-time umpires and referees working in educational and community sponsored recreational sports programs.” Fairfax County Code § 4-7-1 (a)(3).
*300The parties joined issue on the extent of the overall activities benefitting residents of Fairfax County to determine whether the taxpayer was entitled to be exempted under the second paragraph. The County took the position that the taxpayer provided services for the benefit of its members only and thus did not serve the “welfare of the residents of the area,” as required by the ordinance to qualify for an exemption. The opposing parties interpreted the exemption to deal with the nature of the activities of nonprofit organizations and exactly who those activities benefitted.
In my opinion, a plain reading of the exemption deals with the type of “facilities” operated or managed by the nonprofit organization, not with the general activities of the organization.
In clear language, the second paragraph provides that the “Persons” defined in the first paragraph shall not include certain entities and individuals. Exempted from the tax are the following: (1) “a volunteer fire department,” (2) “a volunteer rescue squad” (3) “or a nonprofit organization operating” (a) “a community center,” (b) “swimming pool,” (c) “tennis court” (d) “or other educational, cultural, recreational, and athletic facilities and facilities for the welfare of the residents of the area,” and (4) “part-time umpires and referees working in educational and community sponsored recreational sports programs.”
Clause 3(d) is pertinent here. The subject of the clause is “a nonprofit organization.” The clause’s predicate is composed of the verb “operating” plus the direct object “facilities,” modified by the prepositional phrase “for the welfare of the residents of the area.” Hence, the inquiry should be whether the taxpayer is operating or managing a facility for the welfare of the residents of the area.
Of course, the evidence did not concentrate on the types of facilities operated by the taxpayer. Consequently, under my interpretation of the ordinance, the taxpayer would have failed to demonstrate entitlement to the exemption.